

EXECUTION DRAFT


TRANSITION SERVICES AGREEMENT
 
THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of this __ day of October, 2009, by and between Saphire Advisors, LLC, a
Delaware limited liability company (“Saphire Advisors”), and The Saint James Eos
Wine Company, a California corporation (“Purchaser”).
 
WHEREAS, Saphire Advisors manages Sapphire Wines, LLC, a Delaware limited
liability company and Emerald Wines, LLC, a Delaware limited liability company
(collectively, “Companies”);
 
WHEREAS, Companies are in the business of operating the EOS Estate Winery and
distributing wines, including without limitation, Cupa Grandis, EOS Estate
Private Reserve, EOS Estate, Lost Angel, Novella, Carneros Creek, and Wildhurst
(the “Business”); and
 
WHEREAS, Saphire Advisors and Purchaser are parties to that certain Membership
Interest Purchase Agreement, dated October —, 2009 (the “Purchase Agreement”),
pursuant to which Saphire Advisors is selling to Purchaser all of its membership
interests in the Companies to Purchaser.  (All defined terms used and not
defined herein shall have the meanings set forth in the Purchase Agreement); and
 
WHEREAS, in order to facilitate the transition of the Business to Purchaser,
Purchaser desires Saphire Advisors to provide, and Saphire Advisors is willing
to provide, certain transitional services to Purchaser, on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows:
 
1.           Description of Services.  Subject to the terms and provisions of
this Agreement, Saphire Advisors shall provide Purchaser with those transition
services set forth on Exhibit A attached hereto (the “Services”) as requested by
Purchaser from time-to-time during the term of this Agreement.  Notwithstanding
the foregoing, Saphire Advisors shall not, under any circumstances, be required
to hire additional personnel or acquire additional equipment, software, office
supplies or other materials in its performance of the Services in excess of the
equipment, software, office supplies and materials, each as available to or
owned by Saphire Advisors as of the Closing Date but shall use commercially
reasonable efforts to provide that number of personnel employed by Saphire
Advisors (with the level of expertise currently provided to Saphire
Advisors).  The fees for the Services shall be set forth on Exhibit A.  Saphire
Advisors represents that such fees shall constitute a pass-through to Purchaser
solely of Saphire Advisors’ direct expenses (plus a reasonable allocation of
Sellers’ overhead) incurred in providing the Services set forth on Exhibit
A.  In the event Saphire Advisors and Purchaser agree in writing that Saphire
Advisors are to provide any services to Purchaser which are not set forth on
Exhibit A attached hereto (the “Extra Services”), such Extra Services shall be
provided at Purchaser’s expense at the rate of $250.00 per hour.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Term of Services.  Saphire Advisors shall provide the Services
during the ninety (90) day period commencing on the Closing Date (the
“Transition Period”), subject to earlier termination of this Agreement as set
forth in Section 7 below; provided, however, Purchaser may extend the Transition
Period for two additional thirty (30) day periods (collectively, the “Extended
Transition Period”) under the same terms and conditions as set forth herein for
the Transition Period.
 
3.           Payments for Services, Extra Services, and Expenses.  Purchaser
shall pay Saphire Advisors for the Services as follows: (i) all payroll and
benefits payments incurred by Sellers in connection with the Services shall be
paid at least two (2) business days prior to the date such payments are due to
ADP (or its successor); provided that Sellers submit an invoice to Purchaser at
least ten (10) calendar days prior to the date such payments are due; (ii) all
travel and other expense reimbursements of Sellers’ employees shall be paid
within fifteen (15) calendar days following delivery thereof to Purchaser
provided such expense reimbursements are consistent with Sellers’ existing
expense reimbursement policies as modified by Purchaser; (iii) all rent shall be
paid on the first day of each calendar month following receipt of an invoice
from Saphire Advisors itemizing such expense no later than five days prior to
the commencement of such month; and (ii) any other expenses shall be paid within
10 calendar days following receipt of an invoice from Saphire Advisors
itemizing, in reasonable detail, all other such expenses provided to Purchaser,
subject to any dispute with respect to such invoice.  Saphire Advisors shall
request Purchaser’s written pre-approval for any general administrative expenses
and costs in excess of $250 per item which are not set forth on Exhibit A, which
approval Purchaser may withhold, delay, or deny in its sole and absolute
discretion.  Notwithstanding anything to the contrary contained herein:  (i) in
the event Saphire Advisors does not receive such advance written approval for
any such expense or cost, Saphire Advisors shall not be required to incur such
expense or cost; and (ii) in the event Saphire Advisors is not reimbursed in
advance for any such expense or cost, Sellers shall not be required to incur
such expense or cost.
 
4.           Audit.  Purchaser shall have the right during regular business
hours and upon reasonable written notice to inspect or audit or have an
independent accountant or auditor selected by Purchaser inspect or audit the
records of Saphire Advisors to verify Purchaser’s payments to Saphire Advisors
and Saphire Advisors’ payments to Purchaser pursuant to this Agreement.  Saphire
Advisors shall cooperate with and assist Purchaser or Purchaser’s independent
accountant or auditor for the purpose of facilitating such inspection or audit
at Saphire Advisors’ offices.  Saphire Advisors shall make all records,
documents and other materials in its possession or control relating in any
manner to Purchaser’s obligations to make payments to Saphire Advisors pursuant
to this Agreement available to Purchaser or an independent accountant or auditor
employed by Purchaser and permit Purchaser or such accountant or auditor to make
copies or extracts therefrom.  In the event that any audit reveals that
Purchaser has overpaid Saphire Advisors pursuant to this Agreement, Purchaser
shall promptly deliver to Saphire Advisors a report detailing and supporting the
calculation of such overpayment.  Saphire Advisors shall pay Purchaser the
aggregate difference between the amount that Saphire Advisors actually paid and
the amount Saphire Advisors should have paid within 5 days following receipt
thereof.  In the event the audit reveals that Purchaser overpaid Sellers by 5%
or more during the Transition Period and Extended Transition Period, Saphire
Advisors shall pay the costs of the audit plus interest on any unpaid amounts at
a rate equal to twelve percent (12%) per annum.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Indemnification.  From and after Closing, Purchaser shall
indemnify, defend and hold harmless Saphire Advisors, and its affiliates and
their respective officers, managers, members, employees, agents, successors and
assigns (collectively, the “Indemnified Parties”) from and against all Losses
asserted against, imposed upon or incurred by Saphire Advisors resulting from,
arising out of, based upon or otherwise in respect of Saphire Advisors’
performance of the Services; provided that Purchaser shall not be liable to
provide indemnification for any Losses arising out of such Indemnified Parties’
gross negligence or willful misconduct hereunder, in respect of which the
Indemnified Parties shall, jointly and severally, indemnify Purchaser.


6.           Limitation of Liability.  In no event shall any party be liable for
loss of profits or incidental, special, punitive or consequential damages for
any reason whatsoever or for any multiple of damages based on the purchase price
of the business or any multiple of earnings or EBITDA arising from Saphire
Advisors’ performance or breach of this Agreement.  Notwithstanding the
foregoing or anything else in this Agreement to the contrary, nothing in this
Agreement shall limit or increase the respective liability or obligations of the
parties under the Purchase Agreement in respect of issues not related to the
parties’ respective obligations hereunder.


7.           Termination.  This Agreement shall terminate on the earliest
occurrence of the following:


(a)         upon the mutual written agreement of the parties; or


(b)         upon expiration of the Transition Period or the Extended Transition
Period, as relevant.


8.           Independent Contractor Status.  Saphire Advisors and Purchaser
agrees that the relationship created by this Agreement is an independent
contractor relationship.  Saphire Advisors and Purchaser shall not be construed
as employers and employees, joint venturers, partners or agents of each
other.  Consultant shall not be construed as an employee of Company for any
purpose whatsoever and neither party shall have the power to bind or obligate
the other.


9.           Notices.  All notices or other communications provided for
hereunder shall be delivered in accordance with the notice provisions set forth
in the Purchase Agreement.


10.        Binding Effect; Assignment.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.  No assignment of this Agreement or of any rights or
obligations hereunder may be made by any party (by operation of law or
otherwise) without the prior written consent of the other parties hereto and any
attempted assignment without the required consents shall be void.
 
 
 

--------------------------------------------------------------------------------

 
 
11.        Severability.  If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect.


12.        Entire Agreement; Amendments and Waivers.  This Agreement and the
Purchase Agreement represent the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof.  This Agreement can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.
 
13.        Attorneys’ Fees. The prevailing party in any action to enforce any
provision of this Agreement shall be entitled to recover from the non-prevailing
party all costs and expenses reasonably incurred in enforcing this Agreement,
including, with limitation, reasonable attorneys’ and paralegals’ fees and court
costs.  As used in this Agreement, the term “prevailing party” means that party
whose position is upheld in a final judgment rendered in any litigation, or, if
the final judgment is appealed, that party whose position is upheld by the
decision of the final appellate body that considers the appeal.


13.        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regards to its
conflicts of laws provisions.
 
14.        Waiver of Jury Trial; Venue; Jurisdiction.  EACH PARTY HERETO WAIVES
ANY RIGHT TO TRIAL BY JURY ON ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS (A) UNDER THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, OR DOCUMENT WHICH
MAY BE DELIVERED IN THE FUTURE IN CONNECTION WITH THIS AGREEMENT, OR (B) ARISING
FROM THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH
PARTY HERETO IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY WAY,
MANNER OR RESPECT ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT SHALL BE
LITIGATED ONLY IN COURTS HAVING SITUS WITHIN THE CITY OF SAN FRANCISCO, STATE OF
CALIFORNIA.  EACH PARTY HERETO HEREBY CONSENTS AND SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED WITHIN SAID CITY AND
STATE.  EACH PARTY HERETO PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER
OR CHANGE VENUE OF ANY SUCH ACTION OR PROCEEDING.
 
 
 

--------------------------------------------------------------------------------

 
 
15.        Counterparts.  This Agreement may be executed, by facsimile or
otherwise in two or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf on the day and year first above written.
 
PURCHASER:
 
SAPHIRE ADVISORS:
     
THE SAINT JAMES EOS WINE COMPANY
 
SAPHIRE ADVISORS, LLC
     
By:
   
By:
 
Its: 
   
Its: 
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Services


 
1.
Financial services, including accounting, accounts payable, accounts receivable
and other similar services;

 
2.
Management services, including human resource, staffing, payroll and other
similar personnel functions;

 
3.
Assistance to Purchaser with regard to Purchaser obtaining all legal and
regulatory approvals for operation of a business in the United States, as such
assistance is requested by Purchaser; and

 
4.
Marketing support and assistance.



See attached form of invoice for more detail.

 
 

--------------------------------------------------------------------------------

 
